ORDER

PER CURIAM.
Roland Emanuel West, Jr. (“Defendant”) appeals from an order entered by the Circuit Court of St. Louis County denying his “Motion to Amend Court’s Record of Disposition.” Defendant argues the motion court erred because the evidence left no reasonable ground upon which to deny his motion for a nunc pro tunc order. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).